Citation Nr: 0314195	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  99-05 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis 
and sinusitis.

2.  Entitlement to service connection for a right shoulder 
condition.

3.  Entitlement to service connection for depression.

4.  Entitlement to an initial evaluation greater than 10 
percent for lumbosacral strain.

5.  Entitlement to an initial evaluation greater than 20 
percent for degenerative joint disease of the cervical spine 
with bilateral upper extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty January 1978 to October 
1997.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1998, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


REMAND

In this case, the Board undertook additional development of 
the issues on appeal, as reflected on the cover sheet of this 
decision, pursuant to the authority then granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  The veteran was notified of such development 
via correspondence dated in December 2002 and February 2003, 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7304, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003) invalidated the Board's development authority under 
38 C.F.R. § 19.9.  The Federal Circuit Court further stated 
in this case that the Board was not allowed to consider 
additional evidence without remanding the case to the RO for 
initial consideration and/or without obtaining a waiver of RO 
consideration from the appellant.  Therefore, in accordance 
with the instructions given by the Federal Circuit Court, 
this case must be remanded to the RO for initial 
consideration of the information developed by the Board.

In addition, the veteran responded in May 2003 that she had 
further medical evidence to submit in her case, and that she 
is in the process of being evaluated by an orthopedic 
physician.  This evidence must be obtained. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who are treating her for 
her claimed allergic rhinitis and 
sinusitis, right shoulder condition, and 
depression; and for her service-connected 
lumbosacral strain and degenerative joint 
disease of the cervical spine with 
bilateral upper extremity radiculopathy.  
In particular, the veteran should be 
asked to identify the orthopedic 
physician indicated in her May 2003 
communication to the Board.  The RO 
should procure duly executed 
authorization for the release of private 
medical records.

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded her for her claimed 
allergic rhinitis and sinusitis, right 
shoulder condition, and depression; and 
for her service-connected lumbosacral 
strain and degenerative joint disease of 
the cervical spine with bilateral upper 
extremity radiculopathy.  The RO should 
request any and all inpatient and 
outpatient treatment records, including 
all clinical medical records.

3.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue on the title page of 
this remand.

4.  After completion of the above, the RO 
should readjudicate the appellant's 
claims for service connection for 
allergic rhinitis and sinusitis, right 
shoulder condition, and depression; and 
for higher initial evaluations for 
lumbosacral strain, currently evaluated 
as 10 percent disabling, and degenerative 
joint disease of the cervical spine with 
bilateral upper extremity radiculopathy 
currently evaluated as 20 percent 
disabling.  If the decisions remain in 
any way adverse to the veteran, she and 
her representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




